Exhibit 10.1
OMNIBUS AMENDMENT
TO
RESTRICTED STOCK AGREEMENTS FOR FOLGERS EMPLOYEES
     THIS OMNIBUS AMENDMENT is made this 4th day of November, 2010, by The J. M.
Smucker Company (the “Company”).
WITNESSETH:
     WHEREAS, from time to time, the Company has granted shares of restricted
stock (the “Restricted Stock”) to certain employees of the Company’s Folgers
business (collectively, the “Folgers Employees”) pursuant to the Company’s 2006
Equity Compensation Plan (the “Plan”);
     WHEREAS, the award agreements underlying the Restricted Stock heretofore
granted to the Folgers Employees (collectively, the “Restricted Stock
Agreements”) provide that unvested Restricted Stock will become nonforfeitable
upon the applicable Folgers Employee’s election to retire from the Company after
the Folgers Employee’s becoming retirement eligible;
     WHEREAS, it is the desire of the Company to amend such Restricted Stock
Agreements to provide that the Restricted Stock will immediately become
nonforfeitable upon the applicable Folgers Employee’s becoming retirement
eligible;
     WHEREAS, the Company has the power to amend the Restricted Stock Agreements
without the consent of the grantee unless the amendments adversely affect the
grantee; and
     WHEREAS, the Company has determined that the amendments contained herein do
not adversely affect the grantees under the Restricted Stock Agreements;
     NOW, THEREFORE, effective November 4, 2010, the Company hereby amends all
Restricted Stock Agreements for the Folgers Employees issued under the Plan in
which any portion of the underlying Restricted Stock remained forfeitable as of
November 4, 2010 as follows:
I.
     Clause (ii) of Section 3(b) of the Restricted Stock Agreements for the
Restricted Stock granted (A) in November 2008 upon the closing of the Company’s
acquisition of The Folgers Coffee Company from The Procter & Gamble Company (the
“Transaction”) and (B) during the 2009 calendar year to certain Folgers
Employees who were on long-term disability at the time of the closing of the
Transaction (collectively, the “LTD Employees”), is amended in its entirety to
read as follows:
“(ii) after the lapse of a period of two years from the date upon which the
Transaction closed, the Grantee has either (A) reached the age of 60 with at
least ten years of service with P&G or Folgers, or (B) reached the age of 55
with at least 20 years of service with P&G or Folgers, or”

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
II.
     Clause (ii) of Section 3(b) of the Restricted Stock Agreements for the
Restricted Stock granted in June 2009 (other than the Restricted Stock granted
in June 2009 to the LTD Employees) and June 2010 is amended in its entirety to
read as follows:
“(ii) if, at any time during the four-year period from the Date of Grant, and
after the lapse of a two year period from the date of the merger (November 6,
2008), the Grantee has either (A) reached the age of 60 with at least ten years
of combined service with the Folgers business and the Company or (B) reached the
age of 571/2 years of age and has at least 20 years of combined service with the
Folgers business and the Company, provided, further the Grantee was at least
48 years of age as of November 19, 2008, or”
     IN WITNESS WHEREOF, the Company has caused this Omnibus Amendment to be
executed this 4th day of November, 2010.

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:   /s/ Barry C. Dunaway
 
        Name: Barry C. Dunaway         Title:   Senior Vice President, Corporate
and
           Organization Development    

 